                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN



A.L., by his next friend,
TARA LLOYD,
And
R.N., by his next friend,
KIMBERLY NEWHOUSE,
And
K.S., by her next friend,
NICHOL SOBOTIK,

               Plaintiffs,

v.                                                      Case No. 2:20-cv-276

BETH KAMINSKI,
Individually and in her official
Capacity as Principal of
Kettle Moraine High School,

               Defendant.



N.J., by his next friend,
KELLY JACOB,

               Plaintiff,

v.                                                      Case No. 1:20-cv-227

DAVID SONNABEND,
Individually and in his official
Capacity as Associate Principal of
Shattuck Middle School,

               Defendant.



             DEFENDANTS’ JOINT BRIEF IN SUPPORT OF MOTION FOR
                      JUDGMENT ON THE PLEADINGS




         Case 1:20-cv-00227-WCG
              2:20-cv-00276-WCG Filed 07/31/20
                                      07/30/20 Page 1 of 11 Document 15
                                                                     18
                                           INTRODUCTION

        The Plaintiffs in Case No. 1:20-cv-227 (the “Neenah Case”) and Case No. 2:20-cv-276 (the

“Kettle Moraine Case”) have brought suit against their respective school administrators,

Defendants, David Sonnabend and Beth Kaminski, individually and in their official capacities.

Both suits seek injunctions to allow the various Plaintiffs to wear shirts that depict guns in their

respective schools—Shattuck Middle School in the Neenah Joint School District and Kettle

Moraine High School in the Kettle Moraine School District.

        While the individual shirts worn by N.J. at Shattuck Middle School and A.L., R.N., and

K.S. at Kettle Moraine High School all contain various depictions of firearms or related materials,

their shirts are not protected speech. Without satisfying this threshold requirement, their claims

must be dismissed without any further analysis.

                                                  FACTS

        A.      The Neenah Case.

        N.J. is a student who attended Shattuck Middle School in the Neenah Joint School District.

Neenah Compl. [Case No. 1:20-cv-227, ECF 1], ⁋ 6. N.J. states that he is a supporter of the Second

Amendment and a gun enthusiast. Id. ⁋ at 9. N.J. has brought suit because his associate principal,

Mr. Sonnabend, has told him that he is prohibited from wearing clothing that depicts firearms. Id.

at ⁋ 16. N.J. seeks to wear two particular shirts which are at issue in this case. Id. at ⁋ 14.

        One shirt has the inscription “Smith & Wesson Firearms – Made in the USA Since 1852”

and contains the logo of the Smith and Wesson company and an image of a revolver (the “N.J.

Smith & Wesson T-Shirt”). Id.1



1
       An      image    of     the    N.J.    Smith     and     Wesson       T-Shirt    is     available    at
https://www.postcrescent.com/story/news/2020/02/24/neenah-student-sues-middle-school-over-gun-themed-shirt-
restrictions/4858200002/.

                                                      2

         Case 1:20-cv-00227-WCG
              2:20-cv-00276-WCG Filed 07/31/20
                                      07/30/20 Page 2 of 11 Document 15
                                                                     18
        The other shirt has the inscription “I’m a Patriot – Weapons are Part of My Religion” and

has “2/A” and “17/76” written on it, along with a medieval helmet and two antique rifles (the

“Patriot Sweatshirt”).2




        N.J. claims that wearing these shirts are speech protected by the First Amendment. Id. at

⁋ 33. He states that by not permitting him the wear these shirts, Mr. Sonnabend has violated his

freedom of expression. Id. at ⁋ 37.




2
  An image of the Patriot Sweatshirt is available at https://www.washingtonpost.com/nation/2020/02/26/gun-shirts-
school/.

                                                       3

         Case 1:20-cv-00227-WCG
              2:20-cv-00276-WCG Filed 07/31/20
                                      07/30/20 Page 3 of 11 Document 15
                                                                     18
B.       The Kettle Moraine Case.

         A.L., R.N., and K.S. are students at Kettle Moraine High School in the Kettle Moraine

School District. Kettle Moraine Amend. Compl. [Case No. 2:20-cv-276, ECF 10], ⁋ 8. The Kettle

Moraine Plaintiffs claim that they are supporters of the Second Amendment and are gun

enthusiasts. Id. at ⁋ 11. The Kettle Moraine Plaintiffs have brought suit because their principal,

Ms. Kaminski prohibited them from wearing certain articles of clothing that depicts firearms. See

id. at ⁋⁋ 21, 26, 32. The Kettle Moraine Plaintiffs seek to wear three particular shirts which are at

issue in this case. Id. at ⁋ 14.

         One shirt which was worn by R.N. has the inscription “pew Professional” and the outline

of an AR-15 style rife (the “Pew Shirt”). Id. at ⁋⁋ 14, 20. Another shirt which was worn by A.L.

has the inscription “Wisconsin Carry, Inc.” and has the logo of that organization, a handgun tucked

behind the inscription as though the gun were in a holster and the inscription were a belt (the “WCI

Shirt”).3 Id. at ⁋⁋ 14, 24. The third shirt which was worn by K.S is alleged to bear “the logo of

the Smith & Wesson company” (the “K.S. Smith & Wesson Shirt”). Id. at ⁋⁋ 14, 29.4




3
  An image of the PEW and WCI Shirts is available at https://www.washingtonpost.com/nation/2020/02/26/gun-shirts-
school/.
4
  While images of the other shirts are publicly accessible as they were submitted by Plaintiffs to media stations, there
is no such available image of the K.S. Smith & Wesson Shirt. For purposes of this motion, the image is not necessary
as the Amended Complaint simply alleges that the shirt only contains the logo of the Smith & Wesson company. The
Amended Complaint does not allege that the shirt contains any image of a firearm or any message other than the
company logo.

                                                           4

          Case 1:20-cv-00227-WCG
               2:20-cv-00276-WCG Filed 07/31/20
                                       07/30/20 Page 4 of 11 Document 15
                                                                      18
        The Kettle Moraine Plaintiffs claim that wearing these shirts are speech protected by the

First Amendment. Id. at ⁋ 43. They state that by not permitting him the wear these shirts, Ms.

Kaminski has violated their freedom of expression. Id. at ⁋ 47.

                      JUDGMENT ON THE PLEADINGS STANDARDS

        Pursuant to Fed. R. Civ. P. 12(c), a party may move for judgment on the pleadings any

time after the complaint and answer have been filed by the parties. Buchanan-Moore v. County of

Milwaukee, 570 F.3d 824, 827 (7th Cir. 2009). A motion for judgment on the pleadings is reviewed

by employing the same standard that applies when reviewing a motion to dismiss for failure to

state a claim under Rule 12(b)(6). Id. (citing Pisciotta v. Old Nat. Bancorp, 499 F.3d 629, 633

(7th Cir. 2007)). The facts in the complaint are viewed in the light most favorable to the

nonmoving party. Id. at 827. Nevertheless, the Court need not ignore facts set forth in the

complaint that undermine the plaintiffs’ claim or give weight to unsupported conclusions of law.

Id. Ultimately, the court must find that there are sufficient “factual allegations . . . enough to raise

a right to relief above the speculative level.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 127

S.Ct. 1955, 1965, 167 L.Ed.2d 929 (2007).

                                            ARGUMENT

I.      THE SHIRTS AT ISSUE IN THIS CASE DO NOT CONSTITUTE SPEECH
        UNDER THE FIRST AMENDMENT.

        A preliminary issue in all free speech cases is whether the alleged expression constitutes

speech for purposes of the First Amendment. Schools have “a pretty free hand” in regulating

unprotected speech. Nuxoll ex rel. Nuxoll v. Indian Prairie Sch. Dist. #204, 523 F.3d 668, 673

(7th Cir. 2008). Thus, for Plaintiffs to move forward in their lawsuits, they must have pled facts

that show that the shirts constitute protected speech.




                                                   5

         Case 1:20-cv-00227-WCG
              2:20-cv-00276-WCG Filed 07/31/20
                                      07/30/20 Page 5 of 11 Document 15
                                                                     18
       Generally, merely wearing clothing is not considered protected expression. See Brandt v.

Bd. of Educ. of Chi., 480 F.3d 460, 465 (7th Cir. 2007). One’s choice of clothing does not

constitute “speech” protected by the First Amendment absent some message displayed on the

clothing itself, or surrounding circumstances that would indicate the wearer intended for the

clothing to constitute some message. Palmer v. Paxton, Civil Action No. 4:15-CV-657, 2016 U.S.

Dist. LEXIS 134708, at *25-27 n.8 (E.D. Tex. Sep. 29, 2016). Nonverbal conduct, such as wearing

a certain article of clothing, is only construed to be “speech” if it is “sufficiently imbued with

elements of communication”; that is, if “an intent to convey a particularized message was present,

and the likelihood was great that the message would be understood by those who viewed it.”

Griggs v. Fort Wayne Sch. Bd., 359 F. Supp. 2d 731, 737 n.7 (N.D. Ind. 2005) (citing Texas v.

Johnson, 491 U.S. 397, 404, 109 S. Ct. 2533, 2539, 105 L.Ed.2d 342, 353 (1989)).

       Clothing containing printed words and pictures are not constitutionally protected if the

message being conveyed is not expressive of a clear and unmistakable message. See Brandt, 480

F.3d at 466. “Otherwise every T-shirt that was not all white with no design or words, with not

even the manufacturer's logo or the owner's name tag, would be protected by the First Amendment,

and schools could not impose dress codes or require uniforms without violating the free speech of

the students.” Id. Under these well-established standards, it is clear that none of the shirts at issue

in this case are “speech”: they fail to convey a clear message that would be understood by those

that view it. See Johnson, 491 U.S. at 404.

       A.      The “Pew” Shirt is not protected expression as it is a picture of a firearm with
               a non-sensical message.

       The “Pew” Shirt is not protected speech. Rather, it is merely a picture of an automatic

assault rifle with a meaningless message. For example, in Griggs, an elementary school student

wore a t-shirt to school that contained the Creed of the United States Marines and displayed a large

                                                  6

        Case 1:20-cv-00227-WCG
             2:20-cv-00276-WCG Filed 07/31/20
                                     07/30/20 Page 6 of 11 Document 15
                                                                    18
picture of an M16 rifle. 59 F. Supp. 2d at 733. In discussing the school’s dress code provision

banning symbols of violence, the court explained that:

       many ‘symbols of violence’ that are banned by the Rule will not qualify as ‘speech,’
       and thus the First Amendment will not even come into play. For instance, imagine
       that Griggs’s shirt featured only the M16, with no accompanying text. That
       shirt probably would not constitute ‘speech’ (an intended, particularized
       message that observers are likely to understand, Johnson, 491 U.S. at 404), and thus
       its prohibition under the Rule would not implicate the First Amendment at all.

Id. at 742 (emphasis added).

       Here, the Pew Shirt is simply a picture of an assault rifle and the only accompanying text

is the nonsense word “Pew” followed by the word “professional.” R.N. pleads that the word “pew”

is used to denote the sound made by real or futuristic firearms when they discharge. Kettle Moraine

Amend. Compl., ⁋ 15. He claims that the Pew Shirt supports responsible firearm use through

improving marksmanship. Id. at ⁋ 19. The average person would in no way be able to perceive

that a picture of an assault rifle with the cartoonish word “pew” has anything to do with responsible

firearm usage. In fact, Plaintiff’s need to explain in his Complaint what “pew” means demonstrates

that even Plaintiff recognizes that the average person would not know the meaning of “pew.”

       There is simply no discernable message on the Pew Shirt, and it is akin to the picture of an

M16 rifle with no accompanying text discussed in Griggs. The Pew Shirt fails to convey a clear

message that would be understood by those that view it and it is therefore not protected by the First

Amendment on its face.

       B.      The “WCI” Shirt and the N.J. “Smith & Wesson” Shirt are not protected
               speech as they are merely commercial advertisements with a picture of a gun.

       The WCI Shirt and the N.J. Smith & Wesson Shirt also do not constitute speech because

they too fail to convey a particularized message with a great likelihood that the message will be




                                                 7

        Case 1:20-cv-00227-WCG
             2:20-cv-00276-WCG Filed 07/31/20
                                     07/30/20 Page 7 of 11 Document 15
                                                                    18
understood by those who view it. See Johnson, 491 U.S. at 404. These shirts are merely

advertisements for companies that happen to have a picture of a firearm on them.

       As stated by the court in Griggs, an isolated picture of a firearm is in all likelihood not

protected speech as it does not convey any clear message—it is just a picture of a firearm. 59 F.

Supp. 2d at 742. The inclusion of a company name does little to transform the unprotected speech

to protected speech. The WCI Shirt is admittedly only an advertisement for Wisconsin Carry, Inc.,

a gun rights organization. Kettle Moraine Amend. Compl., ⁋ 17. Likewise, the N.J. Smith &

Wesson Shirt is an advertisement for the Smith & Wesson company. Neenah Compl., ⁋ 14. There

are no other particularized meanings to these shirts, nor do they clearly express any beliefs.

       These shirts are in far contrast to the shirts in Schoenecker v. Koopman, which were found

to be akin to works of art. 349 F. Supp. 3d 745, 752 (E.D. Wis. 2018). One shirt (the word “Love”

spelled out with images of weapons) was based on a work of art, and the other shirt (the phrase

“Celebrate Diversity” beneath images of various firearms) was a form of parody, which was

viewed as protected expression by the court. Id. In fact, the Schoenecker court recognized that

“a shirt that contained the manufacture’s logo” is not deserving of First Amendment protection.

Id. at 751-52 (citing Brandt, 480 F.3d at 466).

       Simply put, both the WCI shirt and the N.J. Smith & Wesson Shirt merely contain an

isolated picture of a gun with a logo or advertisement. They do not convey any significant message

or idea and are not deserving of First Amendment protection.

       C.      The “Smith & Wesson” Shirt is solely an advertisement with no particularized
               message, undeserving of First Amendment protection.

       The Smith & Wesson Shirt worn by K.S. also fails to convey an obvious message. As

alleged in the Amended Complaint, the shirt merely contains the words “Smith & Wesson” and an

image of the company’s logo. Simply wearing a shirt with a company’s name on it does not convey

                                                  8

        Case 1:20-cv-00227-WCG
             2:20-cv-00276-WCG Filed 07/31/20
                                     07/30/20 Page 8 of 11 Document 15
                                                                    18
any obvious, readily understandable message. See Brandt, 480 F.3d at 466; Schoenecker, 349 F.

Supp. 3d 745 at 751-52. Advertising for a company, even one that sells firearms, does convey a

clear message of support for gun rights, or the value to society of personal possession of firearms

as alleged in the Kettle Moraine Complaint. This shirt is not entitled to First Amendment

protection as a matter of law because it is equivalent to the act of wearing a t-shirt with the Nike

or Coca Cola logo.

       D.      The “Patriot Shirt” does not convey any clearly understood message and is
               undeserving of First Amendment protection.

       The Patriot Shirt is analogous to the shirts at issue in Brandt and it too does not convey a

clear message that would entitle it to First Amendment protection.

       In Brandt, a group of middle school students protested the outcome of a contest to choose

the official class shirt by creating and wearing shirts that were obviously meant to mimic the

contest winning shirt. See Brandt, 480 F.3d at 465. The shirt contained a crude picture of a student

with the words “Gifties 2003”, the nickname for the group of students who had lost the contest.

Id. In denying the plaintiff’s motion for preliminary injunction, the Seventh Circuit determined

that even though the shirts were specifically worn to protest the school’s contest, the shirts were

not speech that was protected by the First Amendment. Id. at 466. The Court held that “the picture

and the few words imprinted on the Brandt T-shirt are no more expressive of an idea or opinion

that the First Amendment might be thought to protect than a young child's talentless infantile

drawing which Brandt's design successfully mimics.” Id. at 465-66.

       The Patriot Shirt is also comparable to the t-shirt found to be unprotected in Miller v. Penn

Manor Sch. Dist., which the court described as follows:

       prominently displays images of an automatic handgun on the front pocket area and
       back of the T-shirt. The front pocket of the T-shirt is also imprinted with the
       statement ‘Volunteer Homeland Security’ with the image of an automatic handgun

                                                 9

        Case 1:20-cv-00227-WCG
             2:20-cv-00276-WCG Filed 07/31/20
                                     07/30/20 Page 9 of 11 Document 15
                                                                    18
       placed between the word ‘Volunteer’ above the handgun and the words ‘Homeland
       Security’ below the handgun.
       The back of the T-shirt is imprinted with the statement ‘Special Issue-Resident-
       Lifetime License, United States Terrorist Hunting Permit, Permit No. 91101, Gun
       Owner-No Bag Limit’ in block letters superimposed over a larger automatic
       handgun.

588 F. Supp. 2d 606, 611 (E.D. Pa. 2008). In denying the plaintiff’s request for a preliminary

injunction, the Court never reached the issue of substantial disruption because it found that the t-

shirt did not constitute protected speech. Id. at 625. The Court characterized the t-shirt as

containing a “meaningless . . . message that has no place in a public school” and “that there is no

constitutionally protected political message contained in [plaintiff’s] shirt.” Id.

       Here, the Patriot Shirt is no more expressive than the Brandt shirt and it does not clearly

convey the message that N.J. claims—the value to society of personal possession of firearms. The

message is in stark contrast to the shirt in Griggs which contained the “Creed of a United States

Marine” along with an image of a firearm. 359 F. Supp. 2d at 732-33. This is the type of readily

understood message that can be considered speech under the First Amendment. Id. at 742. Quite

simply, the statement “weapons are part of my religion” does not connote any commonly

understood message. Is N.J. attempting to connote that he uses weapons as part of religious

ceremonies or that he worships weapons like a deity? The message on the Patriot Shirt is as

meaningless as the one addressed in Miller and it too does not deserve First Amendment protection.

       In sum, images of a medieval helmet and guns with the words “weapons are part of my

religion” does not convey a particularized message that would be readily understood by those who

view it. See Johnson, 491 U.S. at 404.




                                                 10

        Case 1:20-cv-00227-WCG
             2:20-cv-00276-WCG Filed 07/31/20
                                     07/30/20 Page 10 of 11 Document 15
                                                                     18
                                                 CONCLUSION

         For the reasons stated above, Defendants respectfully request an Order granting their

motions for judgment on the pleadings and dismissing Plaintiffs’ claims in their entirety and with

prejudice.5 None of the shirts that Plaintiffs seek to wear in their schools constitute an expression

of speech that is protected under the First Amendment.

         Dated this 30th day of July, 2020.

                                                                JACKSON LEWIS P.C.
                                                                Attorneys for Defendants

                                                       By:      /s/ Ronald S. Stadler
                                                                Ronald S. Stadler
                                                                State Bar No. 1017450
                                                                Jonathan E. Sacks
                                                                State Bar No. 1103204

P.O. Address:
330 East Kilbourn Avenue, Suite 560
Milwaukee, WI 53202
(414) 944-8900
(414) 944-8901 (facsimile)
Ronald.stadler@jacksonlewis.com
Jonathan.sacks@jacksonlewis.com



5
  To the extent that Plaintiffs are attempting to bring a Fourteenth Amendment Due Process Claim, that allegation is
redundant of their First Amendment Claim and if the First Amendment claims are dismissed, any Due Process claims
should be dismissed as well. See Brokaw v. Mercer Cty., 235 F.3d 1000, 1017 (7th Cir. 2000) (explaining that
“substantive due process should not be called upon when a specific constitutional provision protects the right
allegedly infringed upon”); Hill v. Harrington, No. 18 C 05592, 2019 U.S. Dist. LEXIS 144083, at *12 (N.D. Ill. Aug.
25, 2019) (“[A] substantive due process claim cannot stand where another, more specific constitutional
provision already provides relief for the same injury.”); Lozman v. City of Riviera Beach, 39 F. Supp. 3d 1392, 1413
(S.D. Fla. 2014) (“Under this same rationale, the Plaintiff's substantive due process claim fails to the extent based on
a First Amendment violation, because a cause of action cannot be based in substantive due process where a more
specific constitutional provision is applicable, and a substantive due process right to free speech is duplicative of
a First Amendment retaliation claim.") (internal citations omitted).




                                                          11

         Case 1:20-cv-00227-WCG
              2:20-cv-00276-WCG Filed 07/31/20
                                      07/30/20 Page 11 of 11 Document 15
                                                                      18
